DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A response was filed in this application on 06/02/2022 after the non-final rejection of 03/02/2022. In this response the Applicant has amended claims 1, 4, 6, 11, 14, 16, 18 and 21 while claims 3 and 13 have been cancelled. Thus, claims 1-2, 4-12 and 14-21 are currently pending in this application and are examined below.  

Response to amendments and arguments

2.	The Applicants have acknowledged the allowable subject matter indicated by the Examiner in the last office action and have accordingly amended the independent claims to incorporate said allowable subject matter. Instant claims are therefore allowable based on a prior art search. The Applicants arguments are also persuasive in light of these amendments. Therefore, no more outstanding issues remain in the instant Application and claims 1-2, 4-12, 14-21 are in condition for allowance. 





                        Allowable Subject Matter

3.	Claims 1-2, 4-12, 14-21 are allowable over the prior art of record. The following is the examiner’s statement of the reasons for allowance. The closest relevant prior art, either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by independent claims. The applicant has provided a novel method for providing services for a vehicle driver by precisely recognizing the user's intent based on a dialogue with the driver during driving and making use of hierarchal parameter trees.

Most pertinent prior art:

Gadd (U.S. Patent Application Publication # 2005/0033582 A1) in figures 1 and 8 along with para 162, teaches a dialog system including storage devices for storing parameter sets. Figure 1, element 18, show speech input device in the form of a mobile telephone. Para 195, teaches user speech input. Paragraphs 33-35, teach speech recognition system. Para 38, teaches waiting for parameter names with values to be returned by the automatic speech recognition system and representing user input speech; matching the user input parameter manes with all empty parameters in a parameter set associated with the detected phrase which do not have a value and populating empty parameters with appropriate values from the user input speech; checking whether all parameters in the set have a value and, if not, playing to the user a prompt to elicit a response for the next parameter without a value; and when all parameters in the set have a value, marking the phrase as complete. Para 88, teaches a dialog manager. Para 198, teaches an example system dialog response requesting additional information. However, Gadd does not teach a dialogue manager that determines whether a first hierarchy is filled based on whether a first parameter is an alternative parameter or a partial parameter when a parameter value for the first parameter located in the first hierarchy of a parameter tree is obtained, and determines information on a parameter that is not filled with the parameter value among parameters located in the first hierarchy as the additional information when the first hierarchy is not filled.

Bakis (U.S. Patent # 6023673 A) in col. 2, lines 5-25 and figure 1-2, teaches a method for assigning a label to a segment of speech to be recognized by providing a hierarchical fast ranking tree comprising a plurality of levels of subsets of prototypes, each prototype in a higher level subset being associated with one or more prototypes in a lower level subset; inputting a feature vector signal representing the segment of speech to be recognized; comparing the features of the vector signal with the features of the prototypes in a first level to find a first ranked list of the closest prototypes to it at that level; comparing the features of the feature vector signal to the prototypes in a second level subset associated with the highest-ranking prototypes in the first ranked list of prototypes, to find a second ranked list of the closest prototypes to the feature vector signal in the second level; assigning the label associated with the highest ranking prototype in the lowest level subset to the feature vector signal. However, Bakis also fails to teach a dialogue manager that determines whether a first hierarchy is filled based on whether a first parameter is an alternative parameter or a partial parameter when a parameter value for the first parameter located in the first hierarchy of a parameter tree is obtained, and determines information on a parameter that is not filled with the parameter value among parameters located in the first hierarchy as the additional information when the first hierarchy is not filled.

Yu (U.S. Patent Application Publication # 2008/0172376 A1) in para 7 and figure 1, teaches a method for providing a directory assistance service. The method includes generating an indexing file that is a representation of information associated with a collection of listings stored in an index. The indexing file is utilized as a basis for ranking listings in an index based on the strength of association with a query. Based at least in part on the ranking, an output is provided and is indicative of listings in the index that are likely correspond to the query. At least one particular listing in the index is excluded from the output without there ever being a comparison of features in the query with features in the one particular listing. However, once again Yu fails to teach a dialogue manager that determines whether a first hierarchy is filled based on whether a first parameter is an alternative parameter or a partial parameter when a parameter value for the first parameter located in the first hierarchy of a parameter tree is obtained, and determines information on a parameter that is not filled with the parameter value among parameters located in the first hierarchy as the additional information when the first hierarchy is not filled.

Watanabe (U.S. Patent # 9837075 B2) in col. 3, lines 1-25 and figures 2-6, teaches a method for processing a voice command using a statistical dialog model. The method includes determining, in response to receiving the voice command, a belief state as a probability distribution over states organized in a hierarchy with a parent-child relationship of nodes representing the states, such that the belief state includes the hierarchy of state variables defining probabilities of each state to correspond to the voice command, wherein a probability of a state of a child node in the hierarchy is conditioned on a probability of a state of a corresponding parent node, and wherein the states of the hierarchy are states of Partially Observable Markov Decision Process (POMDP); selecting a subset of states from multiple levels of the hierarchy with highest value of state variables; selecting a set of candidate actions corresponding to the subset of states and selecting the system action from the set of candidate actions by solving the POMDP. However, Watanabe also fails to teach a dialogue manager that determines whether a first hierarchy is filled based on whether a first parameter is an alternative parameter or a partial parameter when a parameter value for the first parameter located in the first hierarchy of a parameter tree is obtained, and determines information on a parameter that is not filled with the parameter value among parameters located in the first hierarchy as the additional information when the first hierarchy is not filled.

Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the instant independent claims, namely a dialogue processing method having a dialogue system including a storage configured to store a parameter tree including at least one parameter used for performing an action, the dialogue processing method comprising: receiving speech from a user; generating a speech recognition result by applying a natural language understanding algorithm; determining the action corresponding to the received speech based on the speech recognition result, retrieving the parameter tree corresponding to the action from the storage, and determining additional information needed to perform the action based on the retrieved parameter tree and 4generating a dialogue response for requesting the additional information, wherein determining additional information needed to perform the action comprises, determining whether a first hierarchy is filled based on whether a first parameter is an alternative parameter or a partial parameter when a parameter value for the first parameter located in the first hierarchy of the parameter tree is obtained, and determining information on a parameter that is not filled with the parameter value among parameters located in the first hierarchy as the additional information when the first hierarchy is not filled.

The dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.

CONCLUSION

4.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Zhang (U.S. Patent # 6553342 B1), Sharifi (U.S. Patent Application Publication # 2015/0235651 A1), Ammicht (U.S. Patent # 6246986 B1), Grost (U.S. Patent Application Publication # 2007/0265849 A1), Everhart (U.S.  Patent # 6587824 B1), Chinn (U.S. Patent Application Publication # 2003/0115289 A1). All references are included in the PTO-892 form attached to this office action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)